Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2021 has been entered.
 
2.	The amendment filed 01/28/2021 has been received and considered. Claims 1-12 and 14-20 are presented for examination.

Allowable Subject Matter
3. 	Claim 1-12 and 14-20 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
While Kim et al. (“Multi-Level modeling and access control for data sharing in collaborative design”) teaches a method including acquiring, at a processor, first object model data representing a first three-dimensional object,  identifying, using the processor, a feature on an exterior of the first three-dimensional object that is considered  to be concealed, and transforming, using the processor, the first object model data to generate second object model data representing a modified first three-dimensional object in which the feature on the exterior of 
Kubota et al. (US 9374223 B2) teaches acquiring, at a processor, first object model data representing a first three-dimensional object, identifying, using the processor, a feature on an exterior of the first three-dimensional object that is considered to be sensitive and is  to be concealed, transforming, using the processor, the first object model data to generate second object model data representing a modified first three-dimensional object in which the sensitive feature on the exterior of the object is hidden by encryption, and
none of the prior art of record discloses a method to transform three-dimensional object data, including:
 (Claim 1) “… second object model data representing a modified first three-dimensional object in which the sensitive feature on the exterior of the object is covered by and hidden within  a block of material that encompasses all voxels included in the sensitive feature such that a surface of the block of material in the second object model data is distended beyond an original surface of the object as represented by the first object model data so as to hide the sensitive feature within the block of material.”,
(Claim 9) “modifying the modified object model data to comprise additional blocks of material at different portions on the exterior of the object so that the block of material over the sensitive feature is one of multiple blocks of material added to the exterior of the object so as to hide from an observer where on the object the sensitive feature is located and obscure which portion of the object is the sensitive feature being concealed.”,
 (Claim 14) “…second object model data representing a modified first three-dimensional object in which the sensitive feature on the exterior of the object is covered by and hidden within 
in combination with the remaining elements and features of the claimed invention.   
It is for these reasons that the applicant’s invention defines over the prior art of record. 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



EUNHEE KIM
Primary Examiner
Art Unit 2127



/EUNHEE KIM/Primary Examiner, Art Unit 2127